Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst et al (2016/0082541).
 	For claim 1, Barhorst teaches a tubular metal-cored welding electrode (50 as shown in fig. 2) (abstract) comprising:
a metallic sheath (52 as shown in fig.2) disposed around a granular metal core (par.19),
wherein the granular metal core (54 as shown in fig.2) comprises by weight of the tubular welding electrode (par.12, lines 5-7 and par.20, lines 1-3):
0.05 to 5% of an alginate arc stabilizer configured to release hydrogen near a surface of a workpiece during welding (par.24, lines 16-22),
0.04% silicon (par.21, lines 16-20), and 0 to 2.5% manganese (par.21, lines 13-16).
Barhorst does not expressly disclose  that 0.1 to 1% silicon.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify silicon in the Barhorst  from approximately 0.04% to 0.01 to 0.1 to 1%, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 2, Barhorst further teaches wherein the granular metal core further comprises by weight of the tubular welding electrode nickel (page.7, table 1).
Barhorst does not expressly disclose  that 0.5 to 1 % nickel.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify nickel in the Barhorst  to include 0.5 to 1 % nickel , as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 3, Barhorst further teaches wherein the granular metal core further comprises by weight of the tubular welding electrode titanium (page.7, table 1).
Barhorst does not expressly disclose  that 0.05 to 0.15% titanium.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify titanium in the Barhorst  to include 0.05 to 0.15% titanium, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 4, Barhorst further teaches wherein the alginate arc stabilizer comprises potassium alginate (par.28, lines 10-14).
 	For claim 5, Barhorst further teaches wherein the core further comprises one or more metal hydrides (par.23, lines 8-10) (the hydrogen bonded with metal).
 	For claim 6, Barhorst further teaches wherein the core further comprises sodium carboxymethylcellulose (CMC), calcium CMC, or potassium CMC (par.24, lines 1-7).
 	For claim 7, Barhorst further teaches wherein the core comprises manganese (par.27, lines 6-8).
Barhorst does not expressly disclose  that 0 to 0.25% manganese.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify manganese in the Barhorst  to include 0 to 0.25% manganese, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

 	For claim 8, Barhorst further teaches wherein the metallic sheath comprises by weight of the tubular welding electrode: 0 to 0.025% carbon (par.21, lines 6-10); and 0.05 to 0.4% manganese (par.21, lines 13-16).
 	For claim 9, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 13-16).
 	For claim 10, Barhorst further teaches wherein the core comprises manganese (par.27, lines 6-8).
Barhorst does not expressly disclose  that 1 to 1.5% manganese.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify manganese in the Barhorst  to include 1 to 1.5% manganese, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​


 	For claim 12, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 12-17).
 	For claim 13, Barhorst a method for forming a weld (abstract), comprising the steps of:
a. providing a tubular welding electrode (50 as shown in fig.2) comprising a metallic sheath (52 as shown in fig.2)  and a granular metal core (54 as shown in fig.2)  (par.12, lines 5-7 and par.20, lines 1-3),
wherein the granular metal core comprises by weight of the tubular welding electrode par.12, lines 5-7 and par.20, lines 1-3): 0.05 to 5% of an alginate arc stabilizer (par.24, lines 16-22),
0.04% silicon (par.21, lines 16-20), and 0 to 1.5% manganese (par.21, lines 13-16);
b.    feeding the tubular welding electrode to a welding apparatus (par.18, lines 1-3);
c.    feeding a shielding gas (16 as shown in fig.1) flow to the welding apparatus (par.18, lines 1-4);
d.    providing a workpiece (22 as shown in fig.1);

f.    transferring a portion of the tubular welding electrode to the weld pool on the surface of the workpiece to form a weld bead on the weld deposit (par.38, line 6-12); and
g.    breaking down in the arc the alginate arc stabilizer to produce hydrogen, which combines with impurities and outgas instead of forming solid slag, oxides, or silicates on the weld surface (par.38, line 6-20).
Barhorst does not expressly disclose that 0.1 to 1% silicon.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify silicon in the Barhorst  from approximately 0.04% to 0.01 to 0.1 to 1%, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 14, Barhorst further teaches wherein the granular metal core further comprises by weight of the tubular welding electrode nickel (page.7, table 1).
Barhorst does not expressly disclose  that 0.5 to 1 % nickel.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 15, Barhorst further teaches wherein the granular metal core further comprises by weight of the tubular welding electrode titanium (page.7, table 1).
Barhorst does not expressly disclose  that 0.05 to 0.15% titanium.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify titanium in the Barhorst  to include 0.05 to 0.15% titanium, as applicant appears to have placed no criticality on the claimed range (see pp.(7)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
 	For claim 16, Barhorst further teaches wherein the alginate arc stabilizer comprises potassium alginate (par.28, lines 10-14).

 	For claim 18, Barhorst further teaches wherein the core further comprises sodium carboxymethylcellulose (CMC), calcium CMC, or potassium CMC (par.24, lines 1-7).
 	For claim 19, Barhorst further teaches wherein the metallic sheath comprises by weight of the tubular welding electrode: 0 to 0.1% carbon (par.21, lines 6-10); and 0.05 to 0.4% manganese (par.21, lines 13-16).
 	For claim 20, Barhorst further teaches wherein the metallic sheath comprises 0.2 to 0.3% manganese (par.21, lines 13-16).
Response to Amendments/Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
 	Applicant argues that one of skill in the art would not find anything in Barhorst to suggest of teaching silicon, nickel, manganese and titanium ranges. However, examiner respectfully disagrees with applicant because the examiner have read the applicant’s specification in paragraphs 7 and 31, and in those paragraphs teach different variations of ranges silicon, nickel, manganese and titanium, therefore, since there is no specific ranges of silicon, nickel, manganese and titanium, the prior art Barhorst meets the claim limitation. Furthermore, as applicant appears to have placed no criticality on the claimed range (see pp.(5, 19, 21 and 25)) indicating the range “may” be within the claimed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715